Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/25/2021 is being considered by the examiner.

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,846,227 and claims 1-20 of U.S. Patent No. 11,200,173.  Although the claims at issue are not identical, they are not patentably distinct from each other because the instant application and patents claim controlling size of cache based on access patterns, generating time-to-live values for cache entries and evicting data from cache based on time-to-live values.


Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	In claim 6, line 3, it is not clear what is meant by “weight ones of the accesses”.
	Appropriate correction is required.
  

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Petev et al. (U.S. Publication No. 2006/0248124 A1), hereafter referred to as Petev’124.
Referring to claim 1, Petev’124, as claimed, an apparatus (see Fig. 2), comprising: one or more processing elements (hardware components and processor, see para. [0047]) configured to: cache, in a software cache that is implemented using one or more hardware storage elements (central cache configuration, see para. [0014] and Figs. 2-4), data for a plurality of different user accounts (virtual machines, see paras. [0055], [0056], and Fig. 2); generate, using a machine learning module (cache manager, see paras. [0069] and Fig. 4), based on access patterns (access, see paras. [0110]-[0115]; also note: pattern, see para. [0185]) to the cache: a control value that specifies a size of the cache (size of cache, see paras. [0084], [0122], [0193], [0195], [0201]-[0203]; also note: total size, see Fig. 24); and time-to-live values for entries in the cache (time-to-live, see para. [0095]); control a size of the cache based on the control value (size of cache, see paras. [0084], [0122], [0193], [0195], [0201]-[0203]; also note: total size, see Fig. 24); and evict data from the cache based on the time-to-live values (evicted on a Time-To-Live (TTL) basis, see para. [0124]).
As to claim 2, Petev’124 also discloses the apparatus is further configured to: train the machine learning module based on access patterns (access, see paras. [0110]-[0115]; also note: pattern, see para. [0185]) to the cache by a subset of the user accounts (virtual machines, see paras. [0055], [0056], and Fig. 2) and based on feedback information that is generated based on outputs of the machine learning module (see paras. [0094]-[0100] and Figs. 10-12), wherein the feedback information includes: a simulated hit rate for the cache for the subset of user accounts (access, see paras. [0110]-[0115]; also note: pattern, see para. [0185]); and simulated read access times for the cache for the subset of user accounts (access, see paras. [0078], [0111], [0113]).
As to claim 3, Petev’124 also discloses the apparatus is further configured to: throttle one or more evictions corresponding to one or more time-to-live values based on an activity level of the cache (evicted on a Time-To-Live (TTL) basis, see paras. [0095], [0124]; also note: eviction timing, see para. [0107] and position in the queue, see paras. [0110]-[0115]).
As to claim 4, Petev’124 also discloses the machine learning module is configured to send the time-to-live values to one or more applications (application, see Fig. 25 and paras. [0080], [0089], [0092], [0098]-[0101]) that use the cache and the one or more applications include the time-to-live values when transmitting data to be cached (time-to-live, see paras. [0095], [0124]).
As to claim 5, Petev’124 also discloses one or more inputs to the machine learning module include time intervals between consecutive cache accesses for the same user account (keeps track of access, see paras. [0113], [0111], and Figs. 13A-B).
As to claim 6, Petev’124 also discloses the machine learning module is configured to: consider accesses associated with a given account within a time interval (number of times the object is accessed, see para. [0113]); weight ones of the accesses based on their location in the time interval (highest access will reside near the top and lowest frequency of use at the bottom, see paras. [0111]-[0115]; also note: weights, see paras. [0193], [0201]-[0205], [0212]); and generate the time-to-live values based on the weights (Time-To-Live (TTL), see paras. [0095], [0124]; also note: eviction timing, see para. [0107] and position in the queue, see paras. [0110]-[0115] and weights, see paras. [0193], [0201]-[0205], [0212]).
As to claim 7, Petev’124 also discloses the machine learning module is configured to: detect patterns in access history for one or more accounts (access, see paras. [0110]-[0115]; also note: pattern, see para. [0185]); and generate the time-to-live values based on the detected patterns (Time-To-Live (TTL), see paras. [0095], [0124]; also note: eviction timing, see para. [0107] and position in the queue, see paras. [0110]-[0115]).
Note claims 8 and 15 recite the corresponding limitations of claim 1. Therefore they are rejected based on the same reason accordingly.
Note claim 9 recites similar limitations of claim 2. Therefore it is rejected based on the same reason accordingly.
As to claim 10, Petev’124 also discloses simulating the hit rate and the read access times based on the outputs of the machine learning module and training data that includes access history information for the cache (access, see paras. [0110]-[0115]; also note: para. [0185] and Figs. 13A-B).
Note claims 11 and 17 recite similar limitations of claim 3. Therefore they are rejected based on the same reason accordingly.
Note claims 12 and 18 recite similar limitations of claim 4. Therefore they are rejected based on the same reason accordingly.
As to claim 13, Petev’124 also discloses generating weights for accesses to the cache for one or more user accounts based on a time of day the accesses occur (weights, see paras. [0193], [0201]-[0205], [0212]).
Note claim 14 recites similar limitations of claim 7. Therefore it is rejected based on the same reason accordingly
Note claim 16 recites similar limitations of claim 10. Therefore it is rejected based on the same reason accordingly. 
Note claim 19 recites similar limitations of claim 13. Therefore it is rejected based on the same reason accordingly
Note claim 20 recites similar limitations of claim 5. Therefore it is rejected based on the same reason accordingly


Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.  
Wigmore et al. (U.S. Patent No. 9,569,367 B1) discloses cache eviction based on types of data stored in storage systems.
Trevathan (U.S. Patent No. 7,085,891 B2) discloses a method for managing a cache memory using a predictive modeling engine to select a caching algorithm.
Bali et al. (U.S. Publication No. 2008/0294846 A1) discloses dynamic optimization of cache memory.
Eicher et al. (U.S. Publication No. 2016/0072910 A1) discloses caching of machine images.
Atkisson et al. (U.S. Publication No. 2011/0258391 A1) discloses an apparatus for destaging cached data.




The examiner requests, in response to this office action, support be shown for language added to any original claims on amendment and any new claims.  That is, indicate support for newly added claim language by specifically pointing to page(s) and line number(s) in the specification and/or drawing figure(s).  This will assist the examiner in prosecuting the application.  When responding to this office action, applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of art disclosed by the references cited or the objections made.  He or she must also show how the amendments avoid such references or objections.  See 37 C.F.R. 1.111(c).  
In amending in reply to a rejection of claims in an application or patent under reexamination, the applicant or patent owner must clearly point out the patentable novelty which he or she thinks the claims present in view the state of the art disclosed by the references cited or the objections made.  The applicant or patent owner must also show how the amendments avoid such references or objections.



Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TITUS WONG whose telephone number is (571)270-1627. The examiner can normally be reached Monday-Friday, 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Idriss Alrobaye can be reached on (571) 270-1023. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TITUS WONG/Primary Examiner, Art Unit 2181